Citation Nr: 1753287	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with panic disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his Board hearing that he experiences headaches that he believes may be related to exposure to hazardous chemicals while he was on active duty service.  His available VA treatment records reflect that he has been diagnosed with tension headaches.  See June 2014 VA neurology consult.  Service treatment records include a February 1991 special entry documenting that the Veteran was exposed to toxic compounds generated from the burning of oil wells in Kuwait while serving during Operation Desert Storm.  The Veteran was also placed on medication as a pretreatment for possible nerve agent poisoning.  Accordingly, remand is necessary in this case to provide the Veteran with a VA examination with medical opinion to address his service connection claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also testified that symptoms of his service-connected PTSD have worsened since his last examination in May 2011.  Specifically, the Veteran stated that he recently lost a full-time job of 11 years working in supply and warehousing for a school district due to problems with attendance.  The Veteran's claims file reflects that he was scheduled to appear at a VA examination to evaluate the severity of his disability in April 2015, but he failed to appear for the examination.  At his Board hearing, the Veteran stated that he had an anxiety attack prior to the examination and was unable to attend.  His wife also stated that the Veteran tried to call to reschedule the appointment, but he was unsuccessful.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a potential worsening of the Veteran's psychiatric disability since the last examination, and the last examination was conducted more than six years ago, a new examination should be obtained on remand.

The Board notes that the Veteran submitted an application for increased compensation based on unemployability (VA Form 21-8940) in July 2014.  However, based on testimony the Veteran provided during his Board hearing, it is apparent that the information provided on this form is incomplete.  Namely, the Veteran stated in his hearing that he was presently working part-time as a delivery driver for a warehouse kitchen.  As such, on remand, the Veteran should be asked to provide an updated VA Form 21-8940 with a detailed educational and employment history.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Contact the Veteran and request that he submit an updated VA Form 21-8940, with a detailed educational and employment history.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his claimed headache condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all current disorders related to the Veteran's claim of recurrent headaches.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed headache disorder had its onset in or is etiologically related to the Veteran's active duty service, to include his documented exposure to toxic compounds generated from the burning of oil wells in Kuwait while serving during Operation Desert Storm?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD with panic disorder.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD with panic disorder.  The examiner should address any functional impairment caused by the Veteran's disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

5.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the functional impact of his service-connected disabilities (PTSD and left ankle).  The claims file should be made available to the examiner for review. 
 
Based on the examination and review of the complete record, the examiner should describe the functional effects and comment as to the limitations imposed by each of the Veteran's service-connected disabilities on ordinary activity.

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




